Dismiss and Opinion Filed April 28, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00422-CV

                        MAETZI MILLER, Appellant
                                  V.
                         JEROD MILLER, Appellee

                      IN RE MAETZI MILLER, Relator

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-21-02529

                       MEMORANDUM OPINION
                  Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Myers
      Maetzi Miller appeals the district court’s judgment granting Jerod Miller’s

motion for summary judgment on his suit for forcible entry and detainer. Maetzie

contends the district court lacked jurisdiction to decide the case. We agree with

Maetzie. We vacate the district court’s judgment, and we dismiss the cause. We

dismiss as moot Maetzie’s petition for writ of mandamus.

                               BACKGROUND

      The parties were married in 2017, and on April 17, 2018, they purchased a

house. The deed transferred title to “Jerod Miller, a Married Person.” Maetzi
operated a Montessori school out of the house. Jerod later filed a petition for divorce

in district court. In 2020, the district court signed a divorce decree pursuant to the

parties’ Rule 11 agreement. The decree awarded the house to Jerod but provided

that Maetzi had “the right of first refusal to purchase the property and all

improvements . . . on or before September 1, 2020 for $550,000.” The decree

provided that if Maetzi failed to purchase the house for $550,000 and close by

September 1, 2020, then the property would remain appellee’s “sole and separate

property” and appellant would waive any interest in the property. Jerod had “the

exclusive right to enjoy the use and possession of the premises until closing.”

      After the parties separated, Jerod had difficulty paying the mortgage on the

house, and he asked Maetzi to move back in. According to Maetzi, in March 2020,

Jerod threatened her with bodily injury and with a gun. Jerod was arrested and

charged, and Maetzi obtained a protective order against him. The protective order

required Jerod to remain at least 500 feet from Maetzi.

      On April 17, 2020, Jerod filed an eviction action against Maetzi in the justice

court. Maetzi did not answer, and the justice court signed a default judgment

ordering that Jerod have and recover the premises from Maetzi. Maetzi appealed to

the county court at law.

      Meanwhile, Maetzi was attempting to purchase the house pursuant to the

divorce decree. According to Maetzi, Jerod refused to sign any documents or to

speak with the mortgage company, so the sale could not close. Problems with the

                                         –2–
wording of the divorce decree also made it difficult for Maetzi to purchase the house.

In the district court, Maetzi filed a motion for judgment nunc pro tunc to correct the

language in the decree to correspond with the Rule 11 agreement. She also filed a

petition for enforcement or clarification of the divorce decree, alleging that Jerod

failed to comply with the orders concerning transfer of the house.

      In the county court at law, where Jerod’s eviction action was pending, Maetzi

filed a motion to consolidate the eviction proceedings with the proceedings in the

family district court. Maetzi also filed a motion to dismiss the eviction proceeding

alleging the county court at law lacked jurisdiction because “[t]he right to immediate

possession necessarily requires resolution of the title dispute and the Court does not

have subject matter jurisdiction to determine title disputes.”

      On January 12, 2021, the judge of the county court at law signed an order

transferring the eviction case to the district court. The eviction case was given a new

cause number in the district court. On April 20, 2021, the district court signed an

order granting Jerod’s motion for summary judgment on the eviction action and

ordering that Maetzi had thirty days to vacate the house. Maetzi appeals that

judgment. She also filed a petition for writ of mandamus arguing the same issue.

                              EVICTION ACTIONS
      Justice courts have original jurisdiction over suits for forcible detainer and

forcible entry and detainer, which are types of eviction suits. See TEX. GOV’T CODE

ANN. § 27.031(a)(2); TEX. PROP. CODE ANN. § 24.004(a). “A person commits a

                                         –3–
forcible entry and detainer if the person enters the real property of another without

legal authority or by force and refuses to surrender possession on demand.” TEX.

PROP. CODE ANN. § 24.001(a).

      “Under Chapter 24 [of the Property Code], justice courts have exclusive

jurisdiction to hear eviction cases.” See Wreh v. Gianotos, No. 05-19-01213-CV,

2021 WL 2548708, at *6 (Tex. App.—Dallas June 22, 2021, pet. denied) (mem. op.)

(citing Norvelle v. PNC Mortgage, 472 S.W.3d 444, 446 (Tex. App.—Fort Worth

2015, no pet.)); PROP. § 24.004 (providing that justice courts have jurisdiction over

eviction suits). However, when the right to immediate possession necessarily

requires resolution of a title dispute, the justice court has no jurisdiction to enter a

judgment. Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.).

County courts at law have appellate jurisdiction over eviction actions, but their

appellate jurisdiction is confined to the jurisdictional limits of the justice court. Id.

at 708. District courts have jurisdiction to resolve issues of title. Id. at 709. But a

district court has no jurisdiction to determine the immediate right to possession of

real property. Laredo Jet Center, LLC v. City of Laredo, No. 04-17-00316-CV, 2018

WL 3551255, at *2 (Tex. App.—San Antonio July 25, 2018, pet. denied) (mem. op.)

(“We conclude the trial court [a district court] lacked jurisdiction to determine the

issue of immediate possession and therefore vacate the portion of the trial court’s

judgment ordering Laredo Jet to vacate the leased premises.”).



                                          –4–
      The only issue before the district court in this case was whether Maetzi should

be evicted from the property, which is a determination of whether Maetzi had a right

to immediate possession of the property. By granting Jerod’s motion for summary

judgment and ordering Maetzi to vacate the premises, the district court determined

that Maetzi had no right to immediate possession of the property. The district court

had no jurisdiction to make this determination. See id.

      We sustain Maetzi’s issue on appeal, vacate the district court’s April 20, 2021

order granting Jerod’s motion for traditional and no evidence summary judgment,

and dismiss the cause for lack of subject matter jurisdiction. See Dallas Cty.

Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas

1994, writ denied) (“If the trial court lacked jurisdiction, then an appellate court only

has jurisdiction to set the judgment aside and dismiss the cause.”). We dismiss

Maetzi’s petition for writ of mandamus as moot.




                                             /Lana Myers//
210422f.p05                                  LANA MYERS
                                             JUSTICE




                                          –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MAETZI MILLER, Appellant                       On Appeal from the 303rd Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00422-CV           V.                Trial Court Cause No. DF-21-02529.
                                               Opinion delivered by Justice Myers.
JEROD MILLER, Appellee                         Justices Carlyle and Goldstein
                                               participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s April 20, 2021 order granting plaintiff Jerod Miller’s motion for traditional
and no evidence summary judgment, and we DISMISS the cause for lack of
subject matter jurisdiction.

      We ORDER that appellant Maetzi Miller recover her costs of this appeal
from appellee Jerod Miller.


Judgment entered this 28th day of April, 2022.




                                         –6–